DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in Instant Application.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-19 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1-19 of Tran, U.S. Patent 10,955,855. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
In view of the above, since the subject matters recited in the claims 1-19 of the instant application were fully disclosed in and covered by the claims 1-19 of U.S. Patent 10,955,855, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 10,395,117), in view of Zhao et al. (US 10,569,773), and further in view of Pylappan (USPGPub 2013/0325321).	As per claim 1, Zhang discloses a method for autonomous navigation, comprising creating a 3D model based on outputs of the camera and sensor (see at least column 45 lines 16-19; wherein a mapping process 2392 generates a 3D map that maps the surrounding and objects recognized by the feature extractor 2352 in the ground perspective view and spatial perspective view of the 3D maps); 	detecting a freeway entrance, an exit lane, or a highway divider structure based on a road marking using a camera and a sensor (see at least column 58 lines 36-45; wherein map entry for a feature point of an object located on ground level view in extensible markup language. Examples of objects located on ground level view include freeway entrances and exits). Zhang does not explicitly mention accessing a high definition map database and generating a trip with travel segments from origin to destination; if the travel segment passes the freeway entrance or exit, then follow the current lane without exiting; and otherwise following the freeway entrance or exit.	However Zhao does disclose:	accessing a high definition map database and generating a trip with travel segments from origin to destination (see at least column 19 lines 52-60; wherein a route planner, such as the route planning module 404, may have determined, based on HD map data, such as the HD map data 510).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Zhao with the teachings as in Zhang. The motivation for doing so would have been to increase vehicle safety and traverse the transportation network to avoid objects, see Zhao column 1 lines 22-31.
	Zhang and Zhao do not explicitly mention if the travel segment passes the freeway entrance or exit, then follow the current lane without exiting; and otherwise following the freeway entrance or exit.	However Pylappan does disclose:	if the travel segment passes the freeway entrance or exit, then follow the current lane without exiting (see at least paragraph 0177; wherein the user may be traveling on a highway and the navigation route may include taking an exit ramp off the highway. The mapping application may be configured to handle the highway exit ramp as an intermediate destination of the route and bias the map view toward that exit ramp in a manner similar to the biasing described above with respect to destination 324. Once the user navigates to or past the intermediate destination (e.g., the highway exit ramp), the mapping application may be configured to re-bias the view toward another intermediate destination or to the ultimate destination in the route (e.g., destination 324) in accordance with the techniques described above (e.g., biasing when user is within some threshold distance or time from the destination)); and 	otherwise following the freeway entrance or exit (see at least paragraph 0177; wherein the user may be traveling on a highway and the navigation route may include taking an exit ramp off the highway. The mapping application may be configured to handle the highway exit ramp as an intermediate destination of the route and bias the map view toward that exit ramp in a manner similar to the biasing described above with respect to destination 324. Once the user navigates to or past the intermediate destination (e.g., the highway exit ramp), the mapping application may be configured to re-bias the view toward another intermediate destination or to the ultimate destination in the route (e.g., destination 324) in accordance with the techniques described above (e.g., biasing when user is within some threshold distance or time from the destination)).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Pylappan with the teachings as in Zhang and Zhao. The motivation for doing so would have been to provide help to the user to safely prepare for future maneuvers, see Pylappan paragraph 0133.	As per claim 2, Zhang discloses wherein the marking indicates a yield line, comprising detecting a row of solid isosceles triangles with a black arrow indicating a travel direction (see at least column 58 lines 36-45; wherein map entry for a feature point of an object located on ground level view in extensible markup language. Examples of objects located on ground level view include yield lines). 	As per claim 3, Zhang discloses comprising detecting a Yield Marking (see at least column 58 lines 36-45; wherein map entry for a feature point of an object located on ground level view in extensible markup language. Examples of objects located on ground level view include yield lines). 	As per claim 5, Zhang discloses comprising detecting an Intersection Marking (see at least column 58 lines 36-45; wherein map entry for a feature point of an object located on ground level view in extensible markup language. Examples of objects located on ground level view include signalized intersections). 	As per claim 6, Zhang discloses comprising detecting a Two-Way Traffic Marking (see at least column 58 lines 36-45; wherein map entry for a feature point of an object located on ground level view in extensible markup language. Examples of objects located on ground level view include double yellow solid lines, broken yellow lines). 	As per claim 7, Zhang discloses comprising detecting a Freeway Entrance and Exit Marking (see at least column 58 lines 36-45; wherein map entry for a feature point of an object located on ground level view in extensible markup language. Examples of objects located on ground level view include freeway entrances and exits). 	As per claim 8, Zhang discloses comprising detecting a High occupancy vehicle (HOV) Lane Marking (see at least column 58 lines 36-45; wherein map entry for a feature point of an object located on ground level view in extensible markup language. Examples of objects located on ground level view include HOV lanes). 	As per claim 18, Zhang discloses comprising detecting a parking area, a pedestrian on a sidewalk, a bike parking structure or a marking (see at least column 45 lines 16-19; wherein the feature detection processor 2706 is used to detect 2D feature points of road markings in the ground perspective view layer in the 3D map). 	As per claim 19, Zhang discloses comprising applying a neural network to detect the freeway entrance, exit lane or highway divider structure (see at least column 40 lines 4-32; wherein a convolution neural network is a type of deep neural network that is widely used in object recognition tasks… see at least column 58 lines 36-45; wherein map entry for a feature point of an object located on ground level view in extensible markup language. Examples of objects located on ground level view include freeway entrances and exits).



Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 10,395,117), in view of Zhao et al. (US 10,569,773), in view of Pylappan (USPGPub 2013/0325321), and further in view of Aharony et al. (USPGPub 2016/0046290).	As per claim 4, Zhang, Zhao, and Pylappan do not explicitly mention comprising detecting a Work Zone Pavement Marking.	However Aharony does disclose:	comprising detecting a Work Zone Pavement Marking (see at least paragraph 0213; wherein system 100 detects construction zone lane constraint 1314 based on painted construction zone lane line 1326).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Aharony with the teachings as in Zhang, Zhao, and Pylappan. The motivation for doing so would have been to provide an autonomous vehicle that is capable of navigating safely and accurately, see Aharony paragraph 0003.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 10,395,117), in view of Zhao et al. (US 10,569,773), in view of Pylappan (USPGPub 2013/0325321), and further in view of Okamato (USPGPub 2009/0052742).	As per claim 9, Zhang, Zhao, and Pylappan do not explicitly mention comprising detecting periodic depressions on a side of the road.  	However Okamoto does disclose:	comprising detecting periodic depressions on a side of the road (see at least paragraph 0011; wherein obtain a first similarity by obtaining a deformed and divided kerb area by deforming and moving the divided area in the image at a second reference time based on the kerb model area relating to the divided area located on the lateral side of the road surface area and matching the deformed and divided kerb area and the divided area in the image after an arbitrary time elapsed from the second reference time, (2) obtain a second similarity by obtaining a deformed and divided gutter area by deforming and moving the divided area in the image at the second reference time based on the gutter model area relating to the divided area located on the lateral side of the road surface area and collating the deformed and divided gutter area and the divided area in the image after an arbitrary time elapsed from the second reference time).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Okamoto with the teachings as in Zhang, Zhao, and Pylappan. The motivation for doing so would have been to achieve safety drive assistance or automatic traveling of the automotive vehicle, see Okamoto paragraph 0002.

Claims 10 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 10,395,117), in view of Zhao et al. (US 10,569,773), in view of Pylappan (USPGPub 2013/0325321), and further in view of Han (USPGPub 2019/0241183). 	As per claim 10, Zhang, Zhao, and Pylappan do not explicitly mention comprising detecting a side rail on a side of the road.	However Han does disclose:	comprising detecting a side rail on a side of the road (see at least paragraph 0111; wherein a guardrail, which is a road structure, is detected on the left side of the curved road 400 by the control apparatus 230 of the adaptive cruise control system).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Han with the teachings as in Zhang, Zhao, and Pylappan. The motivation for doing so would have been to provide additional lateral width information to minimize a feeling of discontinuity on the route, see Han paragraph 0105.	As per claim 13, Zhang, Zhao, and Pylappan do not explicitly mention comprising detecting a curvature on a side of the road.	However Han does disclose:	comprising detecting a curvature on a side of the road (see at least paragraph 0111; wherein a guardrail, which is a road structure, is detected on the left side of the curved road 400 by the control apparatus 230 of the adaptive cruise control system).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Han with the teachings as in Zhang, Zhao, and Pylappan. The motivation for doing so would have been to provide additional lateral width information to minimize a feeling of discontinuity on the route, see Han paragraph 0105.

Claims 11-12 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 10,395,117), in view of Zhao et al. (US 10,569,773), in view of Pylappan (USPGPub 2013/0325321), and further in view of Miu (USPGPub 2019/025269).	As per claim 11, Zhang, Zhao, and Pylappan do not explicitly mention comprising detecting reflective panels on a side of the road.	However Miu does disclose:	comprising detecting reflective panels on a side of the road (see at least paragraph 0034; wherein perform calculations on the received reflection and transmitted radiation signals (i.e., mixed signals) to implement the various detection techniques or algorithms (e.g., CW Radar, FMCW Radar, time of flight) within the intermediate radar field to provide data for location, positions, range, distance of the road markings 21 and/or signs 23, the distance from the vehicle 22 of the road markings 21 and/or signs 23, the radar reflective intensity differences between the road markings 21 and/or signs 23, and the surrounding environment or intensity differences within each of the road markings 21 and/or signs 23). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Miu with the teachings as in Zhang, Zhao, and Pylappan. The motivation for doing so would have been to improve safety and vehicular control, see Miu paragraph 0006.	As per claim 12, Zhang, Zhao, and Pylappan do not explicitly mention comprising detecting periodic street signs on a side of the road.	However Miu does disclose:	comprising detecting periodic street signs on a side of the road (see at least paragraph 0034; wherein perform calculations on the received reflection and transmitted radiation signals (i.e., mixed signals) to implement the various detection techniques or algorithms (e.g., CW Radar, FMCW Radar, time of flight) within the intermediate radar field to provide data for location, positions, range, distance of the road markings 21 and/or signs 23, the distance from the vehicle 22 of the road markings 21 and/or signs 23, the radar reflective intensity differences between the road markings 21 and/or signs 23, and the surrounding environment or intensity differences within each of the road markings 21 and/or signs 23).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Miu with the teachings as in Zhang, Zhao, and Pylappan. The motivation for doing so would have been to improve safety and vehicular control, see Miu paragraph 0006.	As per claim 16, Zhang, Zhao, and Pylappan do not explicitly mention comprising detecting road reflectors, raised pavement markers, or cat's eyes on a side of the road.	However Miu does disclose:	comprising detecting road reflectors, raised pavement markers, or cat's eyes on a side of the road (see at least paragraph 0034; wherein perform calculations on the received reflection and transmitted radiation signals (i.e., mixed signals) to implement the various detection techniques or algorithms (e.g., CW Radar, FMCW Radar, time of flight) within the intermediate radar field to provide data for location, positions, range, distance of the road markings 21 and/or signs 23, the distance from the vehicle 22 of the road markings 21 and/or signs 23, the radar reflective intensity differences between the road markings 21 and/or signs 23, and the surrounding environment or intensity differences within each of the road markings 21 and/or signs 23).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Miu with the teachings as in Zhang, Zhao, and Pylappan. The motivation for doing so would have been to improve safety and vehicular control, see Miu paragraph 0006.

Claims 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 10,395,117), in view of Zhao et al. (US 10,569,773), in view of Pylappan (USPGPub 2013/0325321), and further in view of Silver et al. (USPGPub 2020/0192403).	As per claim 14, Zhang, Zhao, and Pylappan do not explicitly mention comprising detecting an incoming vehicle.	However Silver does disclose:	comprising detecting an incoming vehicle (see at least paragraph 0093; wherein new object 1204 may be detected when another vehicle, such as a truck going in the opposite direct). 	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Silver with the teachings as in Zhang, Zhao, and Pylappan. The motivation for doing so would have been to increase safety awareness and to avoid vehicle collision.	As per claim 15, Zhang, Zhao, and Pylappan do not explicitly mention comprising detecting a neighboring vehicle.	However Silver does disclose:	comprising detecting a neighboring vehicle (see at least paragraph 0069; wherein vehicle 400 uses sensors 402 and 404 to detect the presence of another vehicle 406).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Silver with the teachings as in Zhang, Zhao, and Pylappan. The motivation for doing so would have been to increase safety awareness and to avoid vehicle collision.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 10,395,117), in view of Zhao et al. (US 10,569,773), in view of Pylappan (USPGPub 2013/0325321), and further in view of Tsuda (USPGPub 2008/0243337).	As per claim 17, Zhang, Zhao, and Pylappan do not explicitly mention comprising detecting rumble strips on a side of the road.	However Tsuda does disclose:	comprising detecting rumble strips on a side of the road (see at least paragraph 0020; wherein the front right sensor outputs a signal to the processor indicative of contact of the front right tire with a rumble strip).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Silver with the teachings as in Zhang, Zhao, and Pylappan. The motivation for doing so would have been to improve lane departure avoidance system by improving the accuracy of lane departure rate, see Tsuda paragraphs 0005-0006.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326.  The examiner can normally be reached on M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662